Citation Nr: 1109728	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-21 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a respiratory disorder, to include emphysema, pneumonia and pulmonary embolus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty service from March 1956 to March 1976.
This matter comes before the Board of Veterans' Appeals ("Board") from a September 2006 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Petersburg, Florida, which denied the Veteran's application to reopen his claim of entitlement to service connection for chemical pneumonia and pulmonary embolus.

The Board has recharacterized the issue of entitlement to service connection for a respiratory disorder, to include emphysema, pneumonia and pulmonary embolus to more broadly encompass entitlement to service connection for a lung disorder.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he or she is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled).


FINDINGS OF FACT

1.  An unappealed August 1976 rating decision denied the Veteran's claim of entitlement to service connection for chemical pneumonia and pulmonary embolus based on a finding that a lung disorder was neither shown at service separation, nor during a June 1976 VA examination.

2.  The evidence received since the August 1976 rating decision is neither cumulative, nor redundant, and raises a reasonable possibility of substantiating the service connection claim.

3.  The most probative medical evidence of record establishes that the Veteran's current lung disorders (severe emphysema with exacerbations and episodic bronchitis and pneumonia) were caused by many years of cigarette smoking.



CONCLUSIONS OF LAW

1.  The August 1976 rating decision that denied service connection for a lung disorder is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1100 (2010).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a lung disorder has been received; accordingly, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

3.  The Veteran's current lung disorders were neither the result of, nor aggravated by, active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability and effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, that the Secretary of VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  As the issue of whether new and material evidence has been received has been resolved in the Veteran's favor, any error in notice required by Kent is harmless error.    

In this case, however, VA essentially satisfied the notification requirements of the VCAA by means of a letter dated April 2006.  The RO informed the appellant of the types of evidence needed in order to substantiate his claim of entitlement to service connection, the division of responsibility between the appellant and VA for obtaining the required evidence, and requested that the appellant provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The letter also satisfied Dingess/Hartman and informed the Veteran of how VA determines the disability rating and effective date elements of a claim.  Additionally, the letter notified the Veteran of the criteria pertaining to what constitutes new and material evidence, as well as the specific reason(s) for the previous denial.  

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service treatment records, post-service private treatment records, statements from a non-treating  VA physicians and a private physician in support of his claim, and a VA examination report dated February 2008.  Additionally, the claims file contains the Veteran's personal statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.  

With regard to the VA examination, the Board observes that the VA examiner reviewed the pertinent evidence of record, elicited from the Veteran his history of lung symptomatology and treatment, as well as his smoking history, performed a thorough physical examination along with a review of diagnostic test results, and provided the result of her analysis, along with a clear and concise rationale for her opinion that the Veteran's current lung disorders were not related to active duty service.  She also addressed the opinions offered by the VA and the private physician and explained why, based on the Veteran's lung function studies, she believed his current lung condition was more likely than not related to his long history of smoking.  

In this regard, the Board recognizes that the Veteran has argued that the opinions of these two physicians should be accorded the same probative weight as that of the VA examiner.  However, the Board disagrees.  As will be explained in greater detail below, while the VA physicians indicated that she had reviewed the Veteran's service records, there is no evidence that her review included his complete claims folder, including his post-service private treatment records.  The other physician apparently only performed a pulmonary function study at the request of the Veteran's cardiologist, and there is no indication that he had seen any of the Veteran's service treatment records.  Conversely, the VA examiner's opinion was predicated not only on a full reading of the claims folder, including the Veteran's service and post-service treatment records, but also on the Veteran's own statements that he was a one-to-two pack-per-day smoker for some 44 years (a fact that was simply not addressed by either of the other physicians) and how this history related to his obstructive lung function studies.  Moreover, with regard to the Veteran's personal assertions that his history of smoking did not cause his lung disorders, although the Court has held that veterans, as lay persons, are competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, as there is no evidence that the Veteran has medical training or experience, he is not competent to provide an opinion as to the etiology of a complex medical condition, such as emphysema.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to providing a comprehensive VA examination and opinion by a qualified examiner regarding the issue at hand has been met.  38 C.F.R. § 3.159(c) (4).

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.

II.  Applicable laws and regulations.

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

Service connection may be established for a disability resulting from personal injury suffered, or disease contracted, in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

In addition, VA regulations mandate that, for claims received by VA after June 9, 1998, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300(a) (2010).

III.  New and Material Evidence

The Veteran contends that, in 1967, after returning from active duty service in the Republic of Vietnam, he was hospitalized and diagnosed with "lung poisoning," which was allegedly suspected to have been caused by exposure to unspecified chemicals.  

As noted above, in August 1976, the RO denied the Veteran's claim of entitlement to service connection on the basis that there were no findings of a lung disorder at service separation and no findings of a lung disorder during the June 1976 VA examination.  At the time of the denial, the RO considered the Veteran's complete service treatment records, which showed that, although he had been diagnosed and treated for an acute diffuse upper respiratory infection and acute bronchitis in January 1969, and was treated for bronchopneumonia in February 1969 (which the treatment notes indicate was probably due to chemical exposure earlier that month), the final impression was "resolved bronchopneumonia."  The RO further observed that his May 1975 service retirement examination was silent for any complaints or a diagnosis of a chronic respiratory condition, and his lungs and chest examination was normal.  The RO also considered that the June 1976 VA examination report provided a diagnosis of the Veteran as having a history of chemical pneumonia and pulmonary embolus, but no current diagnosis.  In addition, the RO considered the Veteran's statements in support of his claim.  Accordingly, the August 1976 rating decision is not subject to revision except upon the receipt of new and material evidence.  38 U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156.  As such, the issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's claim of entitlement to service connection for a lung disorder.  

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  "New" evidence means evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

In March 2006, the Veteran applied to have his previously-denied claim reopened.  In a September 2006 rating decision, the RO determined that new and material 

evidence had not been received sufficient to reopen the Veteran's claim.  
A review of the claims folder shows that the new evidence submitted since the August 1976 rating decision consists of post-service treatment records from the Veteran's private treating physician, showing that he has been diagnosed with COPD, statements from a VA physician and a private physician in support of his claim of entitlement to service connection, and a February 2008 VA examination report.  Accordingly, as the record now contains evidence that the Veteran has a current lung disorder, as well as statements from medical professionals who opined that the Veteran's lung conditions appeared to be related to service, the Board concludes that this evidence satisfies the low threshold requirement for new and material evidence to reopen the previously disallowed claim.  The claim is thus reopened.  

IV. Analysis

The medical evidence of record includes an April 2006 statement from the Veteran's private treating physician, Dr. B. R. V. Babu, who wrote that the Veteran had been suffering from chronic obstructive pulmonary disorder ("COPD") (also known as emphysema), with exacerbation several times a year, for the previous five years.  A review of an August 2000 treatment report from Dr. Babu, in which he diagnosed the Veteran with COPD and tobacco abuse, confirms this statement.  The treatment notes show that Dr. Babu specifically noted that the Veteran was fully aware of the health risks of smoking and was trying to quit.  In a subsequent treatment record, dated March 2001, Dr. Babu again diagnosed the Veteran with COPD and tobacco abuse, noting that he was "still smoking!" (emphasis in original).  There is no evidence in these treatment records, however, that the Veteran ever advised Dr. Babu that he had been exposed to chemicals or treated for a lung disorder during service, or that Dr. Babu ever attributed his COPD to any incident of his military service.  Rather, his treatment notes strongly suggest his belief in a relationship between the Veteran's COPD and his tobacco abuse.

Further review of the Veteran's private treatment records includes an August 2004 report from Pamela Overmyer, an Air Force primary care provider, who, after reviewing a radiology report, assessed the Veteran with pneumonia, organism unspecified.  In her notes, she stated the Veteran should obtain a follow-up CT scan in 2-3 weeks "to ensure not post-obstructive and no masses due [to] history of smoking."  The Veteran later reported that he quit smoking in 2001.

The claims folder reveals that, in October 2007, the Veteran visited Dr. N.C., a physician at the VA Medical Center ("VAMC") in Panama City Beach, Florida.  Dr. C.'s clinical note indicates that "[the Veteran] is here today to let me review his medical records from the service."  The note also contains a list of all of the Veteran's then-current medications, showing that all of his treatment came from non-VA providers, and that he was not being followed at the VAMC.  Dr. C. wrote that the Veteran had a history of bilateral pulmonary emboli in 1974 after a plane ride from Vietnam, chemical pneumonitis in 1967, decreased DLCO (carbon monoxide diffusing capacity) on pulmonary function testing in 2000, and moderate obstructive disease.  She further indicated that she had discussed the Veteran's medications, as well as "general health issues,"  and concluded by stating that she would write a letter in support of his claim of entitlement to service connection for a lung disorder.  

In a letter written the following day, Dr. C. stated that she had had the opportunity to review the Veteran's "medical records dating back to the 1960's.  Therein was documentation of bilateral pulmonary emboli (1974) and an episode of chemical pneumonitis (approximately 1967).  A pulmonary function test in 2000 showed a decreased diffusion capacity, which is objective evidence of decreased lung function."  She concluded that it was as likely as not that the Veteran's decrease in lung function was due to the pulmonary emboli and pneumonitis, which she said was documented to have occurred during active duty.  

Also of record is an October 2007 letter from Dr. William McKenzie, who indicated that the Veteran had been referred to him by a cardiologist.  He performed pulmonary function tests and diagnosed the Veteran with moderate COPD and dyspnea.  He then wrote "[m]ore likely than not, patient's chlorinated hydrocarbon exposure caused a chemical pneumonitis that would lead to decrease in patient's pulmonary function[,] and patient's pulmonary embolism, more likely than not, could lead to loss of lung tissue that could worsen this patient's pulmonary status."  
In a second letter, dated July 2008, Dr. McKenzie wrote that he had reviewed the Veteran's medical records and found that it appeared more than likely that his chemical pneumonitis and pulmonary embolism were related to service.  Specifically, he stated that "[o]nce the patient has had this lung injury, the patient is going to be more susceptible to recurrent pneumonias that would accelerate pulmonary loss.  The patient stated that he was continuously exposed to chemicals as an airplane mechanic which more than likely will cause continued lung damage and lung loss."

In February 2008, the Veteran was afforded a VA examination pursuant to his claim of entitlement to service connection for a lung disorder.  The VA examiner began by stating that the claims folder had been "extensively reviewed."  She then questioned the Veteran concerning his social history, and noted that he had been a 1-2 pack-per-day smoker for 44 years, since age 17, having quite in March 2001.  She further observed that, in 1969, the Veteran had been smoking for 15 years, and by 1974, had been smoking for 19 years, noting that "smoking increases risk of pulmonary infection and pulmonary embolism significantly."  After reviewing the Veteran's 2007 pulmonary function test, a chest x-ray and an echocardiogram, the VA examiner diagnosed the Veteran with chronic severe emphysema with 1.) exacerbations and episodic bronchitis and pneumonia, caused by smoking, 2.) bronchopneumonia in service, resolved without residuals, and 3.) deep vein thrombosis with pulmonary emboli in service, resolved without residuals. 

In her very detailed rationale for her opinion that the Veteran's COPD was caused by smoking and was not a result of any incident of active duty service, the VA examiner explained the difference between restrictive and obstructive lung disease.  She wrote that pulmonary emboli and pneumonitis can cause interstitial lung disease and a restrictive lung defect on pulmonary function testing, but do not cause obstructive lung disease.  Rather, she noted that chronic obstructive lung disease (emphysema/COPD) is caused by smoking, noting that, as interpreted by Dr. McKenzie, the pulmonary function studies showed severe emphysema, but no evidence of asthma and no restrictive lung disease.  In addressing the October 2007 letter from Dr. C., who wrote that "[the Veteran] does have COPD, but a decreased diffusion capacity (DLCO) cannot be explained by COPD," the VA examiner specifically noted that, despite that contrary statement, "[e]mphysema (not asthma) absolutely does cause decreased DLCO." (emphasis added).  She further noted that the pulmonary function tests failed to show evidence of a restrictive lung component consistent with recurrent pulmonary emboli or chronic interstitial lung process, adding that there was no evidence on the Veteran's CT scan or chest x-rays of interstitial lung disease.  She explained that this was because neither interstitial, nor restrictive lung disease are caused by pulmonary embolism or bronchopneumonia.  Moreover, she noted that the Veteran's EKG showed no changes of chronic or recurrent pulmonary emboli, but rather, showed mild right ventricular enlargement consistent with severe emphysema, adding that objective testing clearly revealed complete resolution of both his in-service bronchopneumonia and pulmonary embolism (which she noted earlier had been caused by deep vein thrombosis).  Finally, she noted that, contrary to Dr. C.'s statement, neither pulmonary emboli, pneumonia ,or chemical pneumonitis cause emphysema/COPD.  

V.  Conclusion

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify.").

Based on a review of the evidence of record, the Board finds the most probative evidence to be against the Veteran's claim of entitlement to service connection for a lung disorder.  
In this regard, the Board notes that whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In addition, the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As noted above, the VA examiner, who stated that she had thoroughly reviewed the Veteran's complete claims folder, including his service and post-service treatment records, performed a comprehensive physical examination, reviewed diagnostic test results, and questioned the Veteran extensively on his prior medical history, including his past extensive history of smoking, concluded that the Veteran's severe emphysema with exacerbations and episodic bronchitis and pneumonia were more likely than not the result of smoking and were not the result of any disease or incident of active duty service.  In providing this opinion, she explained in great detail how all of the Veteran's diagnostic tests, including the pulmonary function testing, clearly revealed evidence of obstructive rather than restrictive lung disease.  She also explained that, despite the contradictory statements from Drs. McKenzie and C., restrictive lung diseases are not caused by pulmonary embolism or bronchopneumonia, which, although were shown during service, resolved without residuals.  

In contrast to the well-reasoned opinion of the VA examiner, it appears, based on the evidence, that neither Drs. C. nor McKenzie's opinions, that the Veteran's current lung disorders were the result of active duty service, were based on a full review of the evidence of record.   

Although Dr. C. said that the Veteran had been diagnosed with chemical pneumonitis "approximately in 1967," upon closer inspection of the service treatment records, the Board finds no evidence that the Veteran was ever diagnosed with chemical pneumonitis during active duty service.  Rather, as discussed above, these reports shows that he was diagnosed with an acute diffuse upper respiratory infection and acute bronchitis in January 1969, and was treated for bronchopneumonia in February 1969, which was noted as "probably due to chemical exposure" earlier that month.  Despite the claims from Dr. C. of having reviewed the Veteran's medical records dating back to the 1960's, it appears more than likely that her source of information concerning the Veteran's medical history and treatment in service came primarily from the Veteran himself.  There is also no evidence, including no assertion from Dr. C., that she ever reviewed any of the Veteran's post-service treatment records, including those from his treating physicians, Drs. Babu and Overmyer, which specifically indicated that the Veteran had a long history of tobacco abuse, nor is there evidence in her notes that she even questioned the Veteran as to whether he was a current or past smoker.  

In this regard, the Board notes that, while professional medical opinions must be considered, the Board is not bound to accept the opinions of physicians whose diagnoses or opinions are based on a medical history provided by a veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the mere transcription of a claimant's statements regarding medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).  In this case, Dr. C. was not even one of the Veteran's treating physicians, but rather, merely a doctor who interviewed the Veteran solely in order to provide him with a positive medical nexus opinion concerning his service connection claim.  

Similarly, regarding the statement of Dr. McKenzie, the Board notes that, although he said that he had reviewed the Veteran's "medical records," it is again unclear whether he had access to the Veteran's complete service treatment reports, which clearly showed that the Veteran's bronchopneumonia, diagnosed in February 1969, had resolved, and that his service separation examination revealed his chest and lungs to be within normal limits.  Significantly, as in the case of Dr. C., it appears that Dr. McKenzie did not review the Veteran's claims folder, which contained many years of post-service treatment records from Dr. Babu, who appeared to at least suggest that the Veteran's COPD stemmed from smoking.  Moreover, as in the case of Dr. C., it does not appear that Dr. McKenzie ever questioned the Veteran about his smoking history.  

In addition to the medical evidence of record, the Board has also considered the Veteran's contentions that his current lung disorders are the result of active duty service.  As noted earlier, the Court has held that veterans are competent to describe events that they experience with their own senses.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that symptoms such as breathing difficulties are the types of symptoms the Veteran, as a lay person, is competent to describe.  See Barr v Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, while the Veteran may sincerely believe that he developed a chronic lung disorder as a result active service, as previously discussed, he has not been shown to have any medical training, and thus is not competent to provide an opinion relating to medical causation and etiology that requires medical expertise and/or a clinical examination by a medical professional.  See Jandreau, 492 F.3d at 1377.  As a result, his assertions do not constitute competent evidence that the claimed disorder was caused by, or is otherwise related to, service.

Finally, as noted above, per VA regulations, service connection is not warranted for a disability on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300(a) (2010).  As such, because the probative evidence of record shows that the Veteran's chronic lung diseases are more likely than not the result of his 44-year history of smoking, service connection is not warranted in this case.

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lung disorder.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

New and material evidence having been received sufficient to reopen the claim of entitlement to service connection for a respiratory disorder, to include emphysema, pneumonia and pulmonary embolus, the claim is reopened and the claim is allowed to this extent only.

The reopened claim of service connection for a lung disorder is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


